Case 1:19-cv-02367-ABJ Document 36-5 Filed 12/30/19 Page 1 of 2




       Strzok v. Barr, No. 1:19-CV-2367-ABJ




                     Exhibit C
                                Case 1:19-cv-02367-ABJ Document 36-5 Filed 12/30/19 Page 2 of 2


           Schools, Scott (ODAG)


            From:                      Schools, Scott (ODAG)
            Sent:                      Tuesday, December 12, 2017 4:47 PM
            To:                        Winn, Peter A. (OPCL)
            Subject:                   FW: Texts Messages
            Attachments:               Strzok Texts Redacted.pdf



           Per our conversation.

               Original Message
           From: (b) (6). (b) (7)(C) Per FB (INSD) (FBI (b) (6), (b) (7)(C) per FBI
           Sent: Tuesday, December 12, 2017 2:22 PM
           To: Schools, Scott (ODAG) <sschools@jmd.usd:
           Cc: McNamara, Nancy (INSD) (FBI) (b) (6). (b) (7)(C) per FB (b) (6), (b) (7)(C) per FBI (DO) (FBI)
           (b) (6). (b) Ca') Pet FBI
           Subject: Texts Messages

           Mr. Schools,




           Let me know if you have any concerns or questions.

           Thank you,
           (b) (6), (b) (7)(C) pet
           FBI


           Unit Chief
           External Audit Management Unit
           Inspection Division
           Federal Bureau of Investigation
           (b) (6). (b) (AHC) Pe FBI




Document ID: 0.7.16060.12175                                                                                    20180326-0080067
